Citation Nr: 1734239	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for bladder cancer.

4.  Entitlement to service connection for an acoustic neuroma, left ear.

5.  Entitlement to service connection for a disability to account for dizziness.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 17, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and May 2008 rating decisions of the VA RO in Boston, Massachusetts.

The March 2007 rating decision, in pertinent part, denied entitlement to service connection for hypertension, skin cancer, bladder cancer, and an acoustic neuroma.  The May 2008 rating decision, in pertinent part, denied entitlement to service connection for dizziness, as well as entitlement to TDIU. A subsequent rating decision in April 2013 resulted in a 100 percent schedular rating for the Veteran's service-connected disabilities, effective April 29, 2011.  

In June 2016, these issues were remanded by the Board for further development, which has since been conducted as to the issues not being remanded in this determination.

In December 2016, the RO granted entitlement to TDIU, effective June 17, 2010.  The issue of entitlement to TDIU prior to June 17, 2010, remains on appeal before the Board.

The issues of entitlement to service connection for hypertension and entitlement to TDIU prior to June 17, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Skin cancer was not demonstrated to a compensable degree within one year of discharge from service, and the most probative evidence of record does not show skin cancer to be etiologically related to a disease, injury, or event in service, to include in-service exposure to herbicides.  

2.  Bladder cancer was not demonstrated to a compensable degree within one year of discharge from service, and the most probative evidence of record does not show bladder cancer to be etiologically related to a disease, injury, or event in service, to include in-service exposure to herbicides.  

3.  The most probative evidence of record does not show an acoustic neuroma, left ear to be etiologically related to a disease, injury, or event in service, to include in-service exposure to herbicides.  

4.  The most probative evidence of record does not show a disability to account for dizziness to be etiologically related to a disease, injury, or event in service, to include in-service exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for skin cancer.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Service connection is not warranted for bladder cancer.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Service connection is not warranted for an acoustic neuroma, left ear.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).
4.  Service connection is not warranted for a disability to account for dizziness.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39  (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As a malignant tumors is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issues of cancer.

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  

1.  Entitlement to service connection for skin cancer and for bladder cancer.

The Veteran is seeking entitlement to service connection for skin cancer and for bladder cancer as result of in-service exposure to herbicides. 

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of skin cancer or bladder cancer.  In-service exposure to herbicides has already been conceded.  

Post-service medical records reveal that there is evidence the Veteran has had skin and bladder cancer during the appeal period.  There is also evidence that indicates these disabilities may be the result of his service.  More specifically, the Veteran's private physician, E.B., M.D., provided an opinion in March 2009 that indicates these conditions are possibly related to exposure to herbicide agents in service.  However, due to the use of the term "possibly", the Board finds this statement to be speculative.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  As such, this statement is not probative with regard to the Veteran's claims.

In November 2016, the Veteran underwent pertinent VA examinations.  At the VA urinary tract examination, the Veteran reported that he was diagnosed with cancer of the urinary bladder in 1996.  At the VA skin diseases examination, the examiner noted that the Veteran was diagnosed with squamous cell carcinoma in October 2015.  He was also diagnosed with actinic keratosis in 2006.  In an accompanying opinion, the examiner indicated that he did not find evidence that the Veteran's skin and/or bladder cancer condition are a result of a disease or injury in service, to include the presumed exposure to herbicide agents.  The examiner opined that such a nexus is less likely as not to exist (less than 50/50 probability).  The examiner found that the above-conditions are not presumed by VA to be related to Agent Orange exposure, and he did not find evidence of such a nexus in the current medical literature to establish such a nexus between the two.  The Veteran finished the service in 1969 or about 46 years ago. 

As the November 2016 VA examiner reviewed the claims file, examined the Veteran, considered the Veteran's assertions, and provided a detailed rationale for the opinions provided, the Board finds this opinion is the most probative medical evidence of record on these matters.

The Veteran's lay statements have been considered in this decision.  He is competent to report his observable symptoms, such as skin symptoms or urinary observations.  However, in this case, the Veteran is without the appropriate training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of an oncological disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  
	
Therefore, as the Veteran is not competent to render an opinion regarding the etiology of skin cancer or bladder cancer; the November 2016 VA opinion did not link these disabilities to service; there is no probative medical evidence to the contrary; and the Veteran has not indicated that he has had continuous symptoms related to skin cancer or bladder cancer since service, service connection cannot be granted for bladder cancer or skin cancer on a direct basis.  Shedden, 381 F.3d at 1166-67.

With regard to granting service connection for presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.307(e), under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the National Academy of Sciences Institute of Medicine (NAS) and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  Skin cancer and bladder cancer are not among the list of diseases determined to be presumptively associated with in-service exposure to Agent Orange or herbicides.  As such, service connection cannot be granted for bladder cancer or skin cancer as presumptively associated with in-service exposure to herbicides or Agent Orange.  Further, the November 2016 VA examiner specifically determined that he did not find evidence that the Veteran's skin and/or bladder cancer condition are a result of a disease or injury in service, to include the presumed exposure to herbicide agents.  The examiner went on to note that he did not find evidence of a nexus between the above-conditions and Agent Orange exposure in the current medical literature to establish such a nexus between the two.  As there is no medical evidence to the contrary, the Board finds that service connection cannot be granted for these claims as related to Agent Orange exposure.   

With regard to granting service connection for presumptive diseases under 38 C.F.R. § 3.309(a), there is no medical evidence of record reflecting that the Veteran demonstrated bladder cancer or skin cancer to a compensable degree within one year of discharge from active duty.  Moreover, the Veteran has never asserted that he developed these disabilities to a compensable degree within 1 year of discharge from active duty.  As such, service connection cannot be granted for these disabilities on a presumptive basis under 38 C.F.R. § 3.309(a).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for an acoustic neuroma, left ear and for a disability to account for dizziness.

The Veteran is seeking entitlement to service connection for an acoustic neuroma, left ear and for a disability to account for dizziness as a result of in-service exposure to herbicides. 

A review of the service treatment records reveals no complaints, treatment, or diagnoses of acoustic neuroma of the left ear or of a disability to account for dizziness.  His October 1968 Report of Medical History upon separation from service does document ear infections with running ears and hearing loss.  In-service exposure to herbicides has already been conceded.  

Post-service medical records suggest that these disabilities may be the result of his service.  More specifically, the Veteran's private physician, E.B., M.D., provided an opinion in March 2009 that indicates his history of acoustic neuroma is possibly related to exposure to herbicide agents in service.  However, as noted above, due to the use of the term "possibly", the Board finds this statement to be speculative.  See Bostain, supra; see also Warren, supra.  As such, this statement is not probative with regard to the Veteran's claims.

In February 2009, a VA examiner provided a negative nexus opinion regarding these claims; however, the opinion does not apply the appropriate burden of proof.  The February 2009 VA examiner stated "it is not more likely than not" that the claimed disabilities are the result of an in-service injury.  The requirement "more likely than not" is higher than the requisite "at least as likely as not" standard; therefore, a new opinion was requested regarding these claims.

In November 2016, the Veteran underwent a VA examination regarding ear conditions.  At this examination, the Veteran reported that he was diagnosed with acoustic neuroma in 2003 and had it surgically removed that same year.  He reported that he currently experiences dizziness daily since he had the left ear surgery, likely as a result of it.  In an accompanying opinion, the examiner determined that he did not find that the Veteran's acoustic neuroma, left ear, and/or a disability to account for dizziness were the result of disease or injury in service, to include the presumed exposure to herbicide agents.  The examiner stated that such a nexus is less likely as not to exist (less than 50/50 probability).  The examiner conclude that the above-conditions are not presumed by VA to be related to Agent Orange exposure, and the examiner did not find evidence of such nexus in the current medical literature to establish such a nexus between the two.

As the November 2016 VA examiner reviewed the claims file, examined the Veteran, considered the Veteran's assertions, and provided a detailed rationale for the opinions provided, the Board finds this opinion is the most probative medical evidence of record on these matters.

The Veteran's lay statements have been considered in this decision.  He is competent to report his observable symptoms, such as dizziness.  However, in this case, the Veteran is without the appropriate training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a neurological or oncological disability.  Jandreau, supra; see also Kahana, supra. 

Therefore, as the Veteran is not competent to render an opinion regarding the etiology of an acoustic neuroma, left ear or of a disability to account for dizziness; the November 2016 VA opinion did not link these disabilities to service; there is no probative medical evidence to the contrary; and the Veteran has not indicated that he has had continuous symptoms related to an acoustic neuroma, left ear or to a disability to account for dizziness since service, service connection cannot be granted for an acoustic neuroma, left ear or for a disability to account for dizziness on a direct basis.  Shedden, 381 F.3d at 1166-67.

With regard to granting service connection for presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.307(e), under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the NAS and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  An acoustic neuroma and dizziness are not among the list of diseases determined to be presumptively associated with in-service exposure to Agent Orange or herbicides.  As such, service connection cannot be granted for these claimed disabilities as presumptively associated with in-service exposure to herbicides or Agent Orange.  Further, the November 2016 VA examiner specifically determined that he did not find the Veteran's acoustic neuroma, left ear, and/or a disability to account for dizziness to be the result of disease or injury in service, to include the presumed exposure to herbicide agents.  The examiner went on to note that he did not find evidence of a nexus between the above-conditions and Agent Orange exposure in the current medical literature to establish such a nexus between the two.  As there is no medical evidence to the contrary, the Board finds that service connection cannot be granted for these claims as related to Agent Orange exposure.   

With regard to granting service connection for presumptive diseases under 38 C.F.R. § 3.309(a), the evidence of record does not reflect that the Veteran's acoustic neuroma is a malignant tumor.  The November 2016 VA examination report specifically showed this tumor to be benign, and the Veteran does not contend otherwise.  As such, service connection cannot be granted for the Veteran's acoustic neuroma of the left ear on a presumptive basis under 38 C.F.R. § 3.309(a).

Finally, as the issue of entitlement to service connection for acoustic neuroma of the left ear is being denied, service connection cannot be granted for a disability to account for dizziness as secondary to this nonservice-connected disability. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for bladder cancer is denied.

Entitlement to service connection for an acoustic neuroma, left ear is denied.

Entitlement to service connection for a disability to account for dizziness is denied.


REMAND

Additional development is needed prior to the adjudication of the remaining claims on appeal.

Specifically, the Veteran's hypertension claim was remanded by the Board in June 2016 in part to obtain a VA opinion as to whether it is at least as likely as not that the Veteran's hypertension is related to exposure to herbicides in service.

A November 2016 VA opinion noted that hypertension is not conceded by VA as being caused by exposure to Agent Orange to the examiner's knowledge.  The examiner advised that, if the requester/adjudicator thinks the statement by the NAS: "has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension" means such a relation is conceded, or finds such statement adequate to establish a nexus, then he/she should feel free to accept it.  However, the examiner stated that, to him, it does not sound like it has conceded such a relation.

The Board finds this opinion to be inadequate, as the examiner failed to specifically state whether, in his opinion, it is at least as likely as not that the Veteran's hypertension is related to exposure to herbicides in service.  Instead, it appears that the examiner merely noted that it did not sound like a presumptive relationship between herbicide exposure and hypertension has been conceded by the NAS.  As such, the Board finds that an addendum opinion on this matter should be obtained upon remand. 

Further, upon remand, all outstanding VA treatment records should be associated with the claims file.

As the issue of entitlement to TDIU prior to June 17, 2010, can be impacted by resolution of the Veteran's hypertension claim being remanded, the Board finds that the issue of entitlement to TDIU prior to June 17, 2010, must be deferred, as it is inextricably intertwined with the issue being remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwines if one claim could have significant impact on the other)

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all available treatment records from the VA Boston Healthcare System from March 2012 to the present.  

2. Return the claims file to the VA examiner who provided the November 2016 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is related to his active duty service, to specifically include his in-service exposure to herbicides.  In providing this opinion, the examiner must consider that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  However, the examiner is advised that that an opinion that simply indicates there is no link to service because the claimed disability is not a disease presumed to be associated with herbicide exposure will be deemed inadequate due to lack of sufficient rationale. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

3. Thereafter, readjudicate the issues on appeal, to include the issue of entitlement to TDIU prior to June 17, 2010.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran and his representative should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


